Citation Nr: 0832879	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  06-21 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 2001 to June 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The case is currently in the 
jurisdiction of the VARO in North Little Rock, Arkansas.  

The veteran changed representatives after the case was 
certified to the Board.  In June 2008, the Board remanded the 
case to afford the new representative an opportunity to make 
a presentation on behalf of the veteran.  The case was 
subsequently returned without further comment.  


FINDINGS OF FACT

1.  The auditory threshold in both of the veteran's ears, at 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz, is 
substantially less than 26 decibels.  

2.  Speech recognition scores for both ears, using the 
Maryland CNC Test are 100 percent.


CONCLUSION OF LAW

The veteran does not have a hearing loss disability within 
the meaning of the laws and regulations providing 
compensation.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to a claimant regarding 
establishing entitlement to benefits, and a duty to assist 
with the development of evidence. Initially, the Board finds 
that the content requirements of a duty to assist notice have 
been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  A letter from the RO, dated in April 2006, 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The April 2006 letter also provided notice as to ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  While this letter was not provided before the 
initial adjudication of the claim, it did provide fully 
compliant notice and afforded the veteran a meaningful 
opportunity to participate effectively in the processing of 
his claim before the AOJ readjudicated the case by way of a 
statement of the case issued in June 2006 and a supplemental 
statement of the case issued in July 2008.  Thus, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained and he 
has had a VA examination.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran asserts that he has a hearing loss as the result 
of noise exposure in service.  He particularly cites serving 
as a marksmanship coach and exposure to explosions in combat.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

As noted above, the first requirement for service connection 
is a current disability.  The veteran has reported noise 
exposure in service, as a marksmanship coach and from 
explosions in combat.  This is credible.  However, exposure 
to noise in service does not mean that there is a current 
disability.  Moreover, the veteran does not have the medical 
expertise necessary to provide competent evidence that he has 
a hearing loss disability as defined by the applicable 
regulation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

On the authorized VA audiologic evaluation in April 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
5
5
5
5
5
5
LEFT
0
5
5
15
20
11

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
These test results establish that the veteran does not have a 
hearing loss disability within the meaning of the law and 
regulations providing compensation benefits.  Therefore, the 
first requirement for service connection is not met and the 
claim must be denied.  


ORDER

Service connection for a hearing loss disability is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


